DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/4/2020 has been entered.
Response to Amendment
The Amendment filed on 9/4/2020 has been entered. Claims 78-98 are new.
Applicants amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Final Office Action mailed 5/5/2020. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 89, and 91-98 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject 
In regard to claim 89,
Line 1-2 recites wherein the catheter comprises an elongated structure and comprises only two openings. There is not support in the original disclosure for a catheter that contains an elongated control member positioned within the lumen of the catheter with a filtration material disposed along an axis of the elongated control member as required by claim 78 and further comprising only two openings in the catheter as required by claim 89. The disclosure is completely silent and the figures do not show an arrangement as claimed in claim 78 that further has only two openings in the catheter. 
	In regard to claim 91,
	Line 8 recites “wherein the device is not configured for administering the chemotherapeutic agent”. There is not support in the original disclosure for this limitation. The disclosure is completely silent if the device could/could not administer the chemotherapeutic agent. Examiner notes MPEP 2173.05(i) states “the mere absence of a positive recitation is not basis for an exclusion”. The disclosure does not discuss if/how the device is not configured for administering the chemotherapeutic agent and therefore there is not sufficient support in the original disclosure to claim that the device is not configured for administering the chemotherapeutic agent.
Examiner notes claims 92-98 are similarly rejected by virtue of their dependency on claim 91.
In regard to claim 97,
Line 1-2 recites wherein the catheter comprises an elongated structure and comprises only two openings. There is not support in the original disclosure for a catheter that contains an elongated control member positioned within the lumen of the catheter with a filtration material disposed along an axis of the elongated control member as required by claim 91 and further comprising only two openings in the catheter as required by claim 97. The disclosure is completely silent and the figures do not show an arrangement as claimed in claim 91 that further has only two openings in the catheter. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 78-98 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regard to claim 78,
	Line 6 recites “wherein the filtration material comprises a resin that absorbs, binds, inactivates, or degrades a chemotherapeutic agent administered in an artery supplying blood to an organ comprising a tumor”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Additionally it is unclear if the chemotherapeutic agent administered in an artery supplying blood to an organ comprising a tumor is positively required by claim 78. Appropriate correction is required. Examiner suggests replacing “wherein the filtration material comprises a resin that absorbs, binds, inactivates, or degrades a chemotherapeutic agent administered in an artery supplying blood to an organ comprising a tumor” with “wherein the filtration material comprises a resin configured to absorb, bind, inactivate, or degrade a chemotherapeutic agent administered in an artery supplying blood to an organ comprising a tumor”.
Examiner notes claims 79-90 are similarly rejected by virtue of their dependency on claim 78.
In regard to claim 91,
Line 6 recites “wherein the filtration material comprises a resin that absorbs, binds, inactivates, or degrades a chemotherapeutic agent administered in an artery supplying blood to an organ comprising a tumor”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Additionally it is unclear if the chemotherapeutic agent administered in an artery supplying blood to an organ comprising a tumor is positively required by claim 78. Appropriate correction is required. Examiner suggests replacing “wherein the filtration material comprises a resin that absorbs, binds, inactivates, or degrades a chemotherapeutic agent administered in an artery supplying blood to an organ comprising a tumor” with “wherein the filtration material comprises a resin configured to absorb, bind, inactivate, or degrade a chemotherapeutic agent administered in an artery supplying blood to an organ comprising a tumor”.
Examiner notes claims 92-98 are similarly rejected by virtue of their dependency on claim 91.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 78-81, 86-91, and 94-98 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ranchod (U.S. PG publication 20080058758) further in view of Ferren (U.S. PG publication 20120035434) as evidence by Wang (U.S. PG publication 20130131423).
In regard to claim 78,
	Ranchod discloses an in vivo filtration device (figure 1-3, item 10) positionable in a vein of a human or a non-human animal (Examiner notes “positionable in a vein of a human or a non-human animal” is an intended use limitation and the device of Ranchod is fully capable of being positioned in a vein of a human or a non-human animal due to its size since paragraph [0056] of Ranchod discloses the catheter 10 may by a 3, 4, 5 or larger French catheter which would be fully capable of being positioned within a vein as supported by page 8 of Applicant’s disclosure that states “small vein diameters, such as renal or hepatic veins, may include, but are not limited to, diameters between approximately 8-14 mm; and large vein diameters, such as vena cave, may include, but are not limited  to diameters between approximately 20-30 mm”), the filtration device comprising: 
a catheter (figure 2, item 22 and 50) having a lumen (figure 2, item 30); 
an elongated control member (figure 2, item 100) positioned within the lumen of the catheter (see figure 2), 
a filtration material (filtration element 74 with chemical coating; paragraph [0093]: a chemical coating is also applied to filtration structures 120 of filtration element 74 which is adapted to neutralize, inhibit, or render harmless or inert the chemotherapy agent A and bind the chemotherapy agent A to filtration structures 120) disposed along an axis of the elongated control member within the lumen of the catheter (see figure 2: wherein before being deployed from the end of sheath catheter 100, as shown in figure 2, the filtration material is disposed along the axis of the elongated control member within the lumen of the catheter), wherein the filtration material comprises a material that adsorbs, binds, inactivates, or degrades a chemotherapeutic agent (paragraph [0093]: a chemical coating is also applied to filtration structures 120 which is adapted to neutralize, inhibit, or render harmless or inert the chemotherapy agent A and bind the chemotherapy agent A to filtration structures 120) administered in an artery supplying blood to an organ comprising a tumor (see paragraph [0092]; wherein a chemotherapeutic agent is administered in an artery supplying blood to an organ comprising a tumor), 
wherein the filtration device is dimensioned for positioning within a vein draining the blood from the organ in the human or a non-human animal (Examiner notes “dimensioned for positioning within a vein draining the blood from the organ in the human or a non-human animal” is an intended use limitation and the device of Ranchod is fully capable of being positioned in a vein draining the blood from the organ in the human or a non-human animal since paragraph [0056] of Ranchod discloses the catheter 10 may by a 3, 4, 5 or larger French catheter which would be fully capable of being positioned within a vein draining the blood from the organ in the human or a non-human animal as supported by page 8 of Applicant’s disclosure that states “small vein diameters, such as renal or hepatic veins, may include, but are not limited to, diameters between approximately 8-14 mm; and large vein diameters, such as vena cave, may include, but are not limited to diameters between approximately 20-30 mm”).
Ranchod fails to disclose wherein the filtration material comprises a resin that adsorbs, binds, inactivates, or degrades a chemotherapeutic agent.
Ferren teaches a filtration material that comprises a resin that adsorbs, binds, inactivates, or degrades a therapeutic agent (see paragraph [0143]: wherein an ion exchange resin can be used to collect fluid and/or constituents; Examiner notes paragraph [0099] recites that the term fluid encompasses fluid with foreign materials that have entered or been introduced to the body fluid including but not limited to pathogens, toxins, pollutants, medications, for example) and one or more recognition elements of a type able to recognize and/or specifically bind a constituent of the fluid (paragraph [0143]) could all be used to achieve the same result of isolating/trapping a targeted constituent (paragraph [0143]) and thus an ion exchange resin and one or more recognition elements of a type able to recognize and/or specifically bind a constituent of the fluid were art-recognized equivalents at the effective filing date of the claimed invention; therefore, it would have been obvious to one of ordinary skill in the art to substitute an ion exchange resin in place of the one or more recognition elements of a type able to recognize and/or specifically bind a constituent of the fluid of Ranchod (see paragraph [0079] and [0093] of Ranchod) since it has been held that substituting parts of an invention involves only routine skill in the art which would therefore replace the chemical coating on filtration structures 120 of Ranchod with an ion exchange resin therefore resulting in wherein the filtration material comprises a resin that adsorbs, binds, inactivates, or degrades a chemotherapeutic agent. Examiner notes this substitution would still enable removal of the chemotherapeutic agent of Ranchod as evidence by Wang who teaches removal of Adriamycin (Doxorubicin) using an adsorption resin (paragraph [0105]).
In regard to claim 79,
Ranchod in view of Ferren as evidence by Wang teaches the filtration device of claim 78.
Ranchod as modified by Ferren as evidence by Wang teaches wherein the resin adsorbs the chemotherapeutic agent (see paragraph [0143] of Ferren wherein an ion exchange resin would adsorb the chemotherapeutic agent as evidence by Wang as detailed above; Examiner notes as disclosed on page 4 of Applicant’s disclosure “Example filtration materials including resins having properties to adsorb and/or chemically bind to a therapeutic agent such as doxorubicin, may include, but are not limited to: ion exchange resins”).
In regard to claim 80,
Ranchod in view of Ferren as evidence by Wang teaches the filtration device of claim 78.
Ranchod as modified by Ferren as evidence by Wang teaches wherein the resin chemically binds to the chemotherapeutic agent (see paragraph [0143] of Ferren wherein an ion exchange resin would chemically bind to the chemotherapeutic agent as evidence by Wang as detailed above; Examiner notes as disclosed on page 4 of Applicant’s disclosure “Example filtration materials including resins having properties to adsorb and/or chemically bind to a therapeutic agent such as doxorubicin, may include, but are not limited to: ion exchange resins”).
In regard to claim 81,
Ranchod in view of Ferren as evidence by Wang teaches the filtration device of claim 78.
Ranchod as modified by Ferren as evidence by Wang teaches wherein the resin is an ion exchange resin (see paragraph [0143] of Ferren).
In regard to claim 86,
Ranchod in view of Ferren as evidence by Wang teaches the filtration device of claim 78.
Ranchod as modified by Ferren as evidence by Wang teaches wherein the elongated member is displaceable out a distal end of the catheter (see figure 3 of Ranchod).
In regard to claim 87,
Ranchod in view of Ferren as evidence by Wang teaches the filtration device of claim 78.
Ranchod as modified by Ferren as evidence by Wang teaches wherein the filtration material is removable from the catheter while the catheter is positioned in the vein (Examiner notes “wherein the filtration material is removable from the catheter while the catheter is positioned in the vein” is an intended use limitation and since the filtration material is removable from the catheter while the catheter is positioned in a body vessel as shown in figure 3 of Ranchod it would also be removable from the catheter while the catheter is positioned in the vein).
In regard to claim 88,
Ranchod in view of Ferren as evidence by Wang teaches the filtration device of claim 78.
Ranchod as modified by Ferren as evidence by Wang teaches wherein the chemotherapeutic agent is doxorubicin (paragraph [0090] of Ranchod).
In regard to claim 89,
Ranchod in view of Ferren as evidence by Wang teaches the filtration device of claim 78.
 Ranchod as modified by Ferren as evidence by Wang teaches wherein the catheter comprises an elongated structure (figure 2, item 50) and comprises only two openings (see figure 1 and 2 wherein the elongated structure is shown with only two openings).
In regard to claim 90,
Ranchod in view of Ferren as evidence by Wang teaches the filtration device of claim 78.
Ranchod discloses wherein the catheter has a diameter of 5 French or larger (see paragraph [0056]).
Ranchod is silent specifically as to wherein the catheter has a diameter of 8 mm- 14 mm or 20 mm -30 mm.
It would have been an obvious matter of design choice to modify Ranchod to include wherein the catheter has a diameter of 8 mm-14 mm or 20 mm-30 mm since the only difference between the prior art and what is claimed is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device. Examiner notes a diameter of 5 French or larger as disclosed by Ranchod would encompass a diameter of 8 mm-14 mm or 20 mm-30 mm since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.
In regard to claim 91,
Ranchod discloses a filtration device (figure 2, item 50, 72, 74, 76, 100) positionable in a vein of a human or a non-human animal (Examiner notes “positionable in a vein of a human or a non-human animal” is an intended use limitation and the device of Ranchod is fully capable of being positioned in a vein of a human or a non-human animal due to its size since paragraph [0056] of Ranchod discloses the catheter 10 may by a 3, 4, 5 or larger French catheter which would be fully capable of being positioned within a vein as supported by page 8 of Applicant’s disclosure that states “small vein diameters, such as renal or hepatic veins, may include, but are not limited to, diameters between approximately 8-14 mm; and large vein diameters, such as vena cave, may include, but are not limited  to diameters between approximately 20-30 mm”), the device comprising: 
a catheter (figure 2, item 50) having a lumen (see figure 2); 
an elongated control member (figure 2, item 100) positioned within the lumen of the catheter (see figure 2; paragraph [0063]), 
a filtration material (filtration element 74 with chemical coating; paragraph [0093]: a chemical coating is also applied to filtration structures 120 of filtration element 74 which is adapted to neutralize, inhibit, or render harmless or inert the chemotherapy agent A and bind the chemotherapy agent A to filtration structures 120) disposed along an axis of the elongated control member within the lumen of the catheter (see figure 2: wherein before being deployed from the end of sheath catheter 100, as shown in figure 2, the filtration material is disposed along the axis of the elongated control member within the lumen of the catheter), wherein the filtration material comprises a material that adsorbs, binds, inactivates, or degrades a chemotherapeutic agent (paragraph [0093]: a chemical coating is also applied to filtration structures 120 which is adapted to neutralize, inhibit, or render harmless or inert the chemotherapy agent A and bind the chemotherapy agent A to filtration structures 120) administered in an artery supplying blood to an organ comprising a tumor (see paragraph [0092]; wherein a chemotherapeutic agent is administered in an artery supplying blood to an organ comprising a tumor), 
wherein the device is not configured for administering the chemotherapeutic agent (paragraph [0092]; Examiner notes catheter 22 which is not construed as part of the device administers the chemotherapeutic agent), 
wherein the filtration device is dimensioned for positioning within a vein draining the blood from the organ in the human or a non-human animal (Examiner notes “dimensioned for positioning within a vein draining the blood from the organ in the human or a non-human animal” is an intended use limitation and the device of Ranchod is fully capable of being positioned in a vein draining the blood from the organ in the human or a non-human animal since paragraph [0056] of Ranchod discloses the catheter 10 may by a 3, 4, 5 or larger French catheter which would be fully capable of being positioned within a vein draining the blood from the organ in the human or a non-human animal as supported by page 8 of Applicant’s disclosure that states “small vein diameters, such as renal or hepatic veins, may include, but are not limited to, diameters between approximately 8-14 mm; and large vein diameters, such as vena cave, may include, but are not limited to diameters between approximately 20-30 mm”).
Ranchod fails to disclose wherein the filtration material comprises a resin that adsorbs, binds, inactivates, or degrades a chemotherapeutic agent.
Ferren teaches a filtration material that comprises a resin that adsorbs, binds, inactivates, or degrades a therapeutic agent (see paragraph [0143]: wherein an ion exchange resin can be used to collect fluid and/or constituents; Examiner notes paragraph [0099] recites that the term fluid encompasses fluid with foreign materials that have entered or been introduced to the body fluid including but not limited to pathogens, toxins, pollutants, medications, for example) and one or more recognition elements of a type able to recognize and/or specifically bind a constituent of the fluid (paragraph [0143]) could all be used to achieve the same result of isolating/trapping a targeted constituent (paragraph [0143]) and thus an ion exchange resin and one or more recognition elements of a type able to recognize and/or specifically bind a constituent of the fluid were art-recognized equivalents at the effective filing date of the claimed invention; therefore, it would have been obvious to one of ordinary skill in the art to substitute an ion exchange resin in place of the one or more recognition elements of a type able to recognize and/or specifically bind a constituent of the fluid of Ranchod (see paragraph [0079] and [0093] of Ranchod) since it has been held that substituting parts of an invention involves only routine skill in the art which would therefore replace the chemical coating on filtration structures 120 of Ranchod with an ion exchange resin therefore resulting in wherein the filtration material comprises a resin that adsorbs, binds, inactivates, or degrades a chemotherapeutic agent. Examiner notes this substitution would still enable removal of the chemotherapeutic agent of Ranchod as evidence by Wang who teaches removal of Adriamycin (Doxorubicin) using an adsorption resin (paragraph [0105]).
In regard to claim 94,
Ranchod in view of Ferren as evidence by Wang teaches the filtration device of claim 91.
Ranchod as modified by Ferren as evidence by Wang teaches wherein the elongated member is displaceable out a distal end of the catheter (see figure 3 of Ranchod).
In regard to claim 95,
Ranchod in view of Ferren as evidence by Wang teaches the filtration device of claim 91.
Ranchod as modified by Ferren as evidence by Wang teaches wherein the filtration material is removable from the catheter while the catheter is positioned in the vein (Examiner notes “wherein the filtration material is removable from the catheter while the catheter is positioned in the vein” is an intended use limitation and since the filtration material is removable from the catheter while the catheter is positioned in a body vessel as shown in figure 3 of Ranchod it would also be removable from the catheter while the catheter is positioned in the vein).
In regard to claim 96,
Ranchod in view of Ferren as evidence by Wang teaches the filtration device of claim 91.
Ranchod as modified by Ferren as evidence by Wang teaches wherein the chemotherapeutic agent is doxorubicin (paragraph [0090] of Ranchod).
In regard to claim 97,
Ranchod in view of Ferren as evidence by Wang teaches the filtration device of claim 91.
 Ranchod as modified by Ferren as evidence by Wang teaches wherein the catheter comprises an elongated structure (figure 2, item 50) and comprises only two openings (see figure 1 and 2 wherein the elongated structure is shown with only two openings).
In regard to claim 98,
Ranchod in view of Ferren as evidence by Wang teaches the filtration device of claim 91.
Ranchod discloses wherein the catheter has a diameter of 5 French or larger (see paragraph [0056]).
Ranchod is silent specifically as to wherein the catheter has a diameter of 8 mm- 14 mm or 20 mm -30 mm.
It would have been an obvious matter of design choice to modify Ranchod to include wherein the catheter has a diameter of 8 mm-14 mm or 20 mm-30 mm since the only difference between the prior art and what is claimed is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device. Examiner notes a diameter of 5 French or larger as disclosed by Ranchod would encompass a diameter of 8 mm-14 mm or 20 mm-30 mm since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.
Claims 82, 84, and 92-93 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ranchod (U.S. PG publication 20080058758) in view of Ferren (U.S. PG publication 20120035434) as evidence by Wang (U.S. PG publication 20130131423) further in view of Fujimoto (U.S. PG publication 20080213523).
In regard to claim 82,
Ranchod in view of Ferren as evidence by Wang teaches the filtration device of claim 78.
Ranchod in view of Ferren as evidence by Wang fails to disclose wherein the resin is a strong acid cation exchange polymer resin.
Fujimoto teaches wherein the resin is a strong acid cation exchange polymer resin (paragraph [0061]: wherein Amberlite is a strong acid cation exchange polymer resin).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the resin of Ranchod in view of Ferren as evidence by Wang to include wherein the resin is a strong acid cation exchange polymer resin as taught by Fujimoto, for the purpose of adsorbing bacterial toxins (Fujimoto, paragraph [0061]). 
In regard to claim 84,
Ranchod in view of Ferren as evidence by Wang teaches the filtration device of claim 78.
Ranchod in view of Ferren as evidence by Wang fails to disclose wherein the resin includes sulfonate groups that ionically bind to the chemotherapeutic agent.
Fujimoto teaches wherein the resin includes sulfonate groups that ionically bind to a therapeutic agent (paragraph [0061]: wherein Amberlite is a resin including sulfonate groups that ionically bind to a therapeutic agent).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the resin of Ranchod in view of Ferren as evidence by Wang to include wherein the resin includes sulfonate groups that ionically bind to a therapeutic agent, as taught by Fujimoto, for the purpose of adsorbing bacterial toxins (Fujimoto, paragraph [0061]). Examiner notes Ranchod in view of Ferren teaches an ion exchange resin but does not specify what type of ion exchange resin the resin is. Ranchod also discloses that a variety of toxins can be filtered using the device and that a chemotherapeutic agent can be filtered. Incorporating the teachings of Fujimoto into Ranchod in view of Ferren as evidence by Wang would result in the resin including sulfonate groups that ionically bind to the chemotherapeutic agent of Ranchod.
In regard to claim 92,
Ranchod in view of Ferren as evidence by Wang teaches the filtration device of claim 91.
Ranchod in view of Ferren as evidence by Wang fails to disclose wherein the resin is a strong acid cation exchange polymer resin.
Fujimoto teaches wherein the resin is a strong acid cation exchange polymer resin (paragraph [0061]: wherein Amberlite is a strong acid cation exchange polymer resin).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the resin of Ranchod in view of Ferren as evidence by Wang to include wherein the resin is a strong acid cation exchange polymer resin as taught by Fujimoto, for the purpose of adsorbing bacterial toxins (Fujimoto, paragraph [0061]). 
In regard to claim 93,
Ranchod in view of Ferren as evidence by Wang teaches the filtration device of claim 91.
Ranchod in view of Ferren as evidence by Wang fails to disclose wherein the resin includes sulfonate groups that ionically bind to the chemotherapeutic agent.
Fujimoto teaches wherein the resin includes sulfonate groups that ionically bind to a therapeutic agent (paragraph [0061]: wherein Amberlite is a resin including sulfonate groups that ionically bind to a therapeutic agent).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the resin of Ranchod in view of Ferren as evidence by Wang to include wherein the resin includes sulfonate groups that ionically bind to a therapeutic agent, as taught by Fujimoto, for the purpose of adsorbing bacterial toxins (Fujimoto, paragraph [0061]). Examiner notes Ranchod in view of Ferren teaches an ion exchange resin but does not specify what type of ion exchange resin the resin is. Ranchod also discloses that a variety of toxins can be filtered using the device and that a chemotherapeutic agent can be filtered. Incorporating the teachings of Fujimoto into Ranchod in view of Ferren as evidence by Wang would result in the resin including sulfonate groups that ionically bind to the chemotherapeutic agent of Ranchod.
Claim 83 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ranchod (U.S. PG publication 20080058758) in view of Ferren (U.S. PG publication 20120035434) as evidence by Wang (U.S. PG publication 20130131423) further in view of Hyde (U.S. PG publication 20100268199).
In regard to claim 83,
Ranchod in view of Ferren as evidence by Wang teaches the filtration device of claim 78.
Ranchod in view of Ferren as evidence by Wang fails to disclose wherein the resin comprises a polymeric adsorbent resin without ion exchange.
Hyde teaches an ionic resin and a nonionic resin (paragraph [0146]) could all be used as a binding agent (paragraph [0146]) and thus an ionic resin and a nonionic resin were art-recognized equivalents at the effective filing date of the claimed invention; therefore, it would have been obvious to one of ordinary skill in the art to substitute a nonionic resin in place of an ionic resin since it has been held that substituting parts of an invention involves only routine skill in the art. 
Claim 85 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ranchod (U.S. PG publication 20080058758) in view of Ferren (U.S. PG publication 20120035434) as evidence by Wang (U.S. PG publication 20130131423) further in view of Crank (U.S. PG publication 20040158275).
In regard to claim 85,
Ranchod in view of Ferren as evidence by Wang teaches the filtration device of claim 78.
Ranchod in view of Ferren as evidence by Wang fails to disclose wherein the resin is coated with heparin, polymethyl-methacrylate, or chitosan.
Crank teaches wherein a resin is coated with heparin (paragraph [0028]: wherein filter material contains a resin; [0031]: wherein filter material 16 may contain heparin).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the resin of Ranchod in view of Ferren as evidence by Wang to be coated with heparin, as taught by Crank, for the purpose of providing the benefit of an anti-thrombogenic agent (Crank, paragraph [0031]).
Response to Arguments
Applicant's arguments filed 9/4/2020 have been fully considered but they are not persuasive. 
Applicant argues on page 6 “Applicant submits that a person of ordinary skill in the art (POSITA) would not be motivated to modify the device of Ranchod to include a filtration material disposed along the axis of the elongated control member, wherein the filtration material comprises a resin that adsorbs, binds, inactivates, or degrades a chemotherapeutic agent administered in an artery supplying blood to an organ comprising a tumor. Furthermore, if the device of Ranchod was to be modified as suggested in the Office Action, the modification would change the principle of operation of the device taught in Ranchod and/or render it unsatisfactory for its intended purpose”. Examiner respectfully disagrees. As shown above Ranchod does teach a filtration material (filtration element 74 with chemical coating) disposed along the axis of the elongated control member (see figure 2: wherein before being deployed from the end of sheath catheter 100, as shown in figure 2, the filtration material is disposed along the axis of the elongated control member within the lumen of the catheter). Additionally the principle of operation/ intended purpose of Ranchod is not changed when substituting an ion exchange resin as taught by Ferren for the chemical coating of Ranchod since a chemotherapeutic agent is still capable of being trapped/removed as evidence by Wang.
Applicant argues on page 7 that “In essence, the proposed modification of the device of Ranchod would require the device to infuse a chemotherapeutic in an artery to deliver the chemotherapeutic to a tumor in an organ and filter the chemotherapeutic in the exiting vein using one single catheter device described. For a device of Ranchod to perform such a function, the filter part and the sensing part of the device would somehow need to be disposed in a vein downstream of the organ in which the tumor was located which is physically impossible since Ranchod teaches a single device that performs infusion and filtering/sensing”. Examiner notes the claims do not require the device to be positioned in a vein when a chemotherapeutic agent is administered in an artery. The claim requires that the device is positionable in a vein i.e. a functional limitation of the device which the device of Ranchod due to its size is fully capable of doing. However the claims do not require that the device is within the vein when a chemotherapeutic agent is administered in an artery. Therefore Applicant’s arguments are not persuasive as the claims do not require the arrangement being argued. Additionally the claims do not require administering a chemotherapeutic agent or positively require the chemotherapeutic agent, rather the filtration material comprises a resin material that can function to absorb, bind, inactive or degrade a chemotherapeutic agent. 
Applicant argues on page 7 “Specifically, separating the infusion catheter from the filtration portion such that the catheter is upstream to an organ with a tumor so that the chemotherapeutic agent can perfuse into the tumor and locating the filtration part of the catheter downstream of the vein draining the organ, would render the device unsuitable for delivering a thrombolytic agent because the agent would traverse through the organ. As taught throughout Ranchod, the main purpose of the device is to limit the amount of thrombolytic agent that leaves the vicinity of the clot”. As noted above the claims do not require the device to be positioned in a vein when a chemotherapeutic agent is administered in an artery. Therefore Applicant’s arguments are not persuasive as the claims do not require the arrangement being argued.
Applicant’s arguments with respect to claim 91-98 have been considered but are moot because the new ground of rejection does not rely on any interpretation of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner notes a different interpretation of the device has been used in the rejection of claim 91 above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRA LALONDE/               Examiner, Art Unit 3783                                                                                                                                                                                         /AMBER R STILES/Primary Examiner, Art Unit 3783